Title: From James Madison to Thomas Law, 27 January 1826
From: Madison, James
To: Law, Thomas


        
          Dear Sir
          Montpr. Jany 27. [1826]
        
        The copy of your address before the Columbian Institute, kindly sent me, was duly recd. I find that further reflection has confirmed you in your favorite plan of a Paper Currency; and that you have added a corroboration from names of high authority on such subjects. The practicability of a paper emission equal in value to specie, cannot I think be doubted: provided its circulating quantity be adapted to the demands for it; and it be freed from all apprehension of undue augmentations: If made to answer all the purposes of specie and receivable, moreover, in particular payments in exclusion of specie, it would even rise above the value of specie, when not in requisition for foreign purposes.
        I can not return my thanks for your polite attention, without adding a hope that you have not forgotten the promise you made on the eve of your departure for Europe. Mrs. Madison joins me in assuring you of the pleasure its fulfilment will afford us, and of the continuance of our cordial esteem & good wishes
        
          J. M.
        
      